Before the Full Commission question was raised as whether all of the proper defendants had been joined in this matter. Plaintiff was employed by several defendants subsequent to the termination of her employment with defendant-employer Tyson Foods, Incorporated.  There is an Industrial Commission Form 33 Request for Hearing Against one, Dixie Belle Textiles, Incorporated and Liberty Mutual Insurance Company, contained in the file.
After careful Consideration IT IS ORDERED that Dixie Belle Textiles, Incorporated and Liberty Mutual Insurance Company are JOINED as party defendants in this matter.  Further, IT IS ORDERED that this case is REMANDED to the Wilkesboro hearing docket to be heard in due course by a Deputy Commissioner who shall determine if all potentially liable defendants that could be, have been joined as parties, along with the ultimate determination of liability.
Defendants shall bear the Costs.
                                  S/ _______________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _______________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ _______________________ DIANNE C. SELLERS COMMISSIONER